Title: To Thomas Jefferson from Anthony S. Gadbury, 15 March 1802
From: Gadbury, Anthony S.
To: Jefferson, Thomas


            Dear Sir
              Alexandria March 15th 1802
            Nothing but the present disagreeable necessity, compels me to trouble you with this letter, not Knowing who so well to apply to; I have been traveling to the western Country, & the Northward, and have got this far on my way home. (Goochland Cty.) and am under the necessity of saying, I am without money or friends in this place, having the misfortune to have one hundred dollars stolen out of my saddle bags in Chillocothe. I have parted with the last article I can (my Watch) and have got to this place, where I have been for fourteen days, during which time I have wrote several letters home, but can receive no answer, probably owing to the death of my Brother, which I have some reason to fear has taken place since my departure, having directed a sacrafice of my property to be made rather than not remit me money, and unfortunately for me I have none of my land warrants or certificates, having left them in the hands of an agent to get surveyed and deeded in the western Country; I have therefore taken the liberty of soliciting you to lend me fifty dollars, which I promise upon honour shall be refunded in three weeks from this time. If any doubts should arise with respect to my complying with the above promise, perhaps the inclosed letter, from a gentleman of respectability to me since my departure; may in a measure serve to remove it,
            Your compliance with my solicitation will relieve one who is in distress and who will be under everlasting obligations to you
            I am Sir (tho a stranger) yr. Hbl St—
            A. S. Gadbury
            
              P.S. please to let me hear from you by return of mail with the inclosed letter.—
              A.S.G.
            
          